EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Shevlin on 07/28/2022.
The application has been amended as follows: 
Claim 7, line 11 recites “once the once the screw reducer” and is amended to recite “once the screw reducer”.
Claim 11 currently depends from claim 8 and is amended to depend from claim 10.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 and 14-18 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a derotation reducer device for spinal fusion surgery comprising: a left reducer linkage having a left hook feature with an opening sized to fit a screw reducer or extender, a left extended shaft portion and a left flipper blocking part of the opening and being configured to rotate to unblock the opening to allow insertion of the screw reducer or extender into the opening, and once the screw reducer or extender are within the opening, to rotate back to block the opening and lock the screw reducer or extender within the opening; a right reducer linkage having a right hook feature with an opening sized to fit a screw reducer or extender, a right extended shaft portion, and a right flipper blocking part of the opening and being configured rotate to unblock the opening to allow insertion of the screw reducer or extender into the opening, and once the screw reducer or extender are within the opening, to rotate back to block the opening and to lock the screw reducer or extender within the opening, and; a locking portion coupled to the left and right extended shaft portions, the locking portion configured to allow polyaxial movement between the left and right extended shaft portions and left and right hook features.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a derotation reducer device for spinal fusion surgery comprising: a left reducer linkage having a left hook feature with a left extended shaft portion, the left hook feature having an opening and a left flipper being configured to couple with a screw reducer or extender, the left flipper blocking part of the opening and being configured to rotate to unblock the opening to allow insertion of the screw reducer or extender into the opening, and once the once the screw reducer or extender are within the opening, to rotate back to block the opening; a right reducer linkage having a right hook feature with a right extended shaft portion, the right hook feature having an opening and a right flipper being configured to couple with a screw reducer or extender, the right flipper blocking part of the opening and being configured to rotate to unblock the opening to allow insertion of the screw reducer or extender into the opening, and once the screw reducer or extender are within the opening, to rotate back to block the opening; and a locking portion coupled to the left and right extended shaft portions, the locking portion configured to allow polyaxial movement between the left and right extended shaft portions and left and right hook features.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a derotation reducer device for spinal fusion surgery comprising: a left reducer linkage having a left extended shaft portion with a clevis portion, the left reducer linkage includes a left hook feature with an opening sized to fit a screw reducer or extender and a left flipper blocking part of the opening being configured to rotate to unblock the opening to allow insertion of the screw reducer or extender into the opening, and once the once the screw reducer or extender are within the opening, to rotate back to couple with a screw reducer or extender and block the opening; a right reducer linkage having a right extended shaft portion, the right reducer linkage includes a right hook feature with an opening sized to fit a screw reducer or extender being configured to rotate to unblock the opening to allow insertion of the screw reducer or extender into the opening, and once the once the screw reducer or extender are within the opening, to rotate back to couple with a screw reducer or extender and block the opening, and a locking portion coupled to the left and right extended shaft portions, the locking portion configured to allow polyaxial movement between the left and right extended shaft portions, the locking portion includes: a locking connector eye bolt configured to couple with the clevis portion; a locking nut or cap coupled to the locking connector eye bolt; and a locking connector cylinder having a lock hole sized for insertion of the left extended shaft portion; wherein the locking connector cylinder is configured to couple with the: clevis portion; the locking connector eye bolt; and the left extended shaft portion; wherein when the locking nut or cap is rotated, the locking connector eye bolt is configured to: lock the left extended shaft portion to prevent lateral movement or anterior/posterior movement between the left and right reducer linkages; and lock the locking connector cylinder in the clevis portion to prevent superior/inferior movement between the left and right reducer linkages.
Asaad (U.S. Publication No.2011/0152934 A1) discloses the claimed invention except for a left flipper blocking part of the opening and being configured to rotate to unblock the opening to allow insertion of the screw reducer or extender into the opening, and once the screw reducer or extender are within the opening, to rotate back to block the opening.  Asaad further fails to disclose a right flipper blocking part of the opening and being configured to rotate to unblock the opening to allow insertion of the screw reducer or extender into the opening, and once the screw reducer or extender are within the opening, to rotate back to block the opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773